DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
The abstract should be submitted on a separate sheet with no other verbiage thereon;
Phrases such as “This invention relates” (see line 1) should not be present therein; and
The abstract should be limited to 150 words or less.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
The figures should not be connected via any lines.  See Figures 5 and 6 which are connected by a reference line.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 16, “Figure 3” should be “Figure 5”;
On page 6, line 35, it appears that “La” should be “The”; and
On page 14, line 26, “cap 94” should be “cap 84”.  
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In regard to claim 20, on line 1, it is not clear as to which claim claim 20 is to depend.  For the purposes of examination, claim 20 will be considered to depend from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 6, 7, 9, 10, 12, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit (FR 2 787 687, as cited by the Applicant, translation attached).
In regard to claim 1, Petit discloses a packaging device for at least one cosmetic product, comprising:
 a base element 1 and a refill 4 removably mounted in the base element 1, the base element 1 comprising a support 3 defining a cavity and the refill 4 comprising a receptacle 7 received in the cavity, with the receptacle 7 interiorly defining a storage compartment for a first cosmetic article opening outside of the receptacle 7 through an access opening, 
a cap 5 that can be displaced with respect to the receptacle 7 between a closed position of the receptacle 7, in which the cap 5 closes off the access opening (see Figure 1), and an open position of the receptacle 7, in which the cap 5 releases the access opening, and
           additional cooperation members 31,60 for ensuring the retaining of the refill 4 in the base element 1;
            wherein the cap 5 is able to be displaced from its closed position to its open position when a lifting force is applied on the cap 5 that is greater than a first threshold, and the additional cooperation members 31,60 are able to oppose a detaching of the refill 4 with respect to the base element 1 when a pulling off force applied to the refill 4 is less than a second threshold, and to allow for the detaching of the refill 4 with respect to the base element 1 when the pulling off force is greater than the second threshold, with the second threshold being “strictly” greater than the first threshold, the first threshold being less than or equal to 3 Newtons (see page 7, line 12 of the attached translation).

                         In regard to claims 4 and 20, a device 2 for maintaining the cap in a closed position opposes the opening of the receptacle when the lifting force applied on the cap is less than the first threshold.
             In regard to claim 6, the cavity is bordered by an annular wall of the support 3 and the additional cooperation members comprise snap fitting tabs 31 formed in the annular wall (Petit discloses plural tabs 31, see page 6, line 14 of the attached translation).
           In regard to claim 7, the tabs 31 are “masked” by the refill 4 when the receptacle is received in the cavity.
           In regard to claim 9, a single hinge 51 connects the cap 5 to the receptacle 7.
           In regard to claim 10, the storage compartment contains a cosmetic (see the abstract in the attached translation).
           In regard to claim 12, the support 3 and the receptacle 7 form a base and the cap 5 includes first and second opposed ends and is connected to the base by a hinge 51 on the first end with the lifting force applied on the second end.
           In regard to claim 15, the base element 1 comprises a lid 2 mounted “mobile in rotation” on the support 3 about a first axis of rotation between a closed position wherein the lid covers the orifice and an open position wherein the lid allows free access to the orifice.
            In regard to claim 16, the support 3 and the refill 4 comprise “additional foolproof members” 20, 50 suitable for that, when the refill is retained at the support by the additional cooperation members 31, 60, the hinge 51 that connects the cap 5 to the receptacle 7 is oriented 
            In regard to claim 18, the support 3 comprises a bottom and an opening opposite the bottom with the cavity opening outside of the support through the orifice wherein the lifting force is outside of the device and is oriented opposite the receptacle and the pulling off force is outside of the device and oriented as claimed.

            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petit.
In regard to claim 8, each tab 31 has a flat surface having tooth (which protrudes into groove 60) protruding radially inwards of the support 3 with respect to the flat surface (see Figures 1 and 2).  Although the Petit reference does not disclose the claimed dimensions of the tooth, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the tooth can be designed to have any suitable dimensions, including those claimed, without effecting the overall operation of the device.  Especially since the Petit reference in no way limits the dimensions of the device.
In regard to claim 11, although the Petit reference does not disclose the particular type of cosmetic within the device, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any type of cosmetic, including a .

Allowable Subject Matter
Claim 3, 5, 13, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kim reference is cited for being directed to the state of the art as a teaching of a cosmetic case having a hinged opening with a dual seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
4/29/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754